Pursuant to Ind. Appellate Rule 65(D), this                Dec 18 2014, 8:48 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                      GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                         Attorney General of Indiana
Lafayette, Indiana

                                                   CHANDRA K. HEIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

TERRANCE GREENWOOD, JR.,                           )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )         No. 79A04-1406-CR-289
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                             The Honorable Les A. Meade, Judge
                               Cause No. 79D05-1308-FD-364



                                       December 18, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
        Terrance Greenwood, Jr. pleaded guilty to check fraud1 as a Class D felony and to

being a habitual offender and was sentenced to four and a half years executed. He appeals,

arguing that his sentence is inappropriate in light of the nature of the offense and the

character of the offender.

        We affirm.

                          FACTS AND PROCEDURAL HISTORY

        Pursuant to the charging information and the factual basis from Greenwood’s guilty

plea hearing, the pertinent facts are as follows: On or about October 12, 2012 through May

2013, in Tippecanoe County, Indiana, Greenwood did on several occasions knowingly or

intentionally obtain property with the intent to defraud by issuing or delivering checks on

a financial institution that he knew would not be honored. Specifically, Greenwood wrote

checks he knew would not be honored to D&R Market, McDowell’s Power Equipment,

The Athlete, Hodson’s Bay, Follet’s Purdue West, Hobby Lobby, McGuire Music, Rigg’s

Mowers, and Zeibart.

        On August 6, 2013, the State charged Greenwood with seven counts of theft, each

as a Class D felony, and one count of check fraud as a Class D felony. On January 21,

2014, the State amended the charging information to add Count IX, a habitual offender

enhancement. On April 15, 2014, Greenwood and the State entered into a plea agreement,

in which Greenwood would plead guilty to Class D felony check fraud and to being a

habitual offender, and his sentence would be capped at six years. On the same day, the


        1
           See Ind. Code § 35-43-5-12. We note that, effective July 1, 2014, a new version of this criminal
statute was enacted. Because Greenwood committed his crimes prior to July 1, 2014, we will apply the
statute in effect at the time he committed his crimes.

                                                    2
trial court sentenced Greenwood to three years executed for check fraud, enhanced by three

years for the habitual offender adjudication, for a total of six years. The trial court ordered

four and a half years executed in the Department of Correction with one and half years

suspended to probation. Greenwood was also ordered to pay $21,956.04 in restitution to

the victims. Greenwood now appeals.

                             DISCUSSION AND DECISION

       Greenwood argues that his four and a half year executed sentence is inappropriate

in light of the nature of the offense and his character. Appellate courts may revise a

sentence after careful review of the trial court’s decision if they conclude that the sentence

is inappropriate based on the nature of the offense and the character of the offender. Ind.

Appellate Rule 7(B). Even if the trial court followed the appropriate procedure in arriving

at its sentence, the appellate court still maintains a constitutional power to revise a sentence

it finds inappropriate. Hope v. State, 834 N.E.2d 713, 718 (Ind. Ct. App. 2005). The

defendant has the burden of persuading the appellate court that his sentence is

inappropriate. King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008).

       Concerning the nature of the offense, the advisory sentence is the starting point the

Legislature selected as appropriate for the crime committed. Pierce v. State, 949 N.E.2d
349, 352 (Ind. 2011). The advisory sentence for a Class D felony is one and a half years.

Ind. Code § 35-50-2-7. A person found to be a habitual offender shall be sentenced to an

additional fixed term that is not less than the advisory sentence for the underlying offense

nor more than three times the advisory sentence for the underlying offense. Ind. Code §

35-50-2-8(h). In the present case, Greenwood did not merely present bad checks to

                                               3
businesses. He stole merchandise from many different stores, some of which he later

pawned. When he was contacted regarding the checks, Greenwood repeatedly lied or made

excuses as to why the checks were returned for insufficient funds. Greenwood never

apologized or showed any remorse for his actions. In total, Greenwood stole $21,956.04

worth of merchandise from several different stores.

       As to Greenwood’s character, he has an extensive criminal history, beginning when

he was eighteen years old and extending into four different states.        He has prior

misdemeanor convictions for check deception, driving while suspended, no license to

operate a motorcycle, fraud, larceny, no driver’s license, driver’s license under

revocation/suspension, and reckless driving. He has prior felony convictions for theft,

check fraud, issuing bad checks, forgery, fraud on a financial institution, monetary

instrument abuse, larceny, and counterfeiting. At the time of his present conviction,

Greenwood had pending charges in two other Indiana counties and a pending petition to

revoke probation. Such an extensive criminal history shows a disregard for the justice

system and reflects poorly on his character. We conclude that Greenwood’s four and a half

year executed sentence is not inappropriate in light of the nature of the offense and the

character of the offender.

       Affirmed.

FRIEDLANDER, J., and CRONE, J., concur.




                                            4